HON. JAMES D. BENSON County Attorney, Dutchess County
We acknowledge receipt of your letter inquiring concerning compatibility of the offices of Dutchess County Legislator and Deputy Fire Coordinator of Dutchess County.
The question of compatibility of office of a deputy is determined upon the same basis as is used in relation to the principal.
The leading case on compatibility of office is People ex rel. Ryan vGreen, 58 N.Y. 295 (1874). The County Board of Supervisors and, in those counties where such board has been superseded by another county legislative body, such as in Dutchess County, the legislative body, is required to fix the amount of compensation of the County Fire Coordinator and determine whether a Deputy Fire Coordinator shall receive any compensation and, if so, how much. County fire coordinators are provided for by County Law § 225-a, which gives to the legislative body the authority to fix the salary of the fire coordinator and deputies of county officers are provided for by County Law § 401.
It is inevitable that the County Fire Coordinator on his own behalf or the Deputy Fire Coordinator on his own behalf or on behalf of his principal will be confronted at regular intervals with a question in the resolution of which it is impossible to have the independence of judgment and freedom from personal interest which is required.
In our opinion the positions of Dutchess County Legislator and Dutchess County Fire Coordinator or Deputy Fire Coordinator are not compatible and can not be held at the same time by the same individual.